Title: To George Washington from John Hancock, 12 February 1776
From: Hancock, John
To: Washington, George



Sir
Philadelphia Febry 12th 1776

Your Letters of 24th & 30th ulto have been duly Rec’d, and laid before the Congress, are now with their severall Inclosures under the Consideration of a Committee, as soon as Report is made, I shall do myself the honour to Transmitt you the Result of Congress thereupon.
I yesterday morng Rec’d an Express from General Lee, requesting an Augmentation of Troops, Congress immediately directed one Battalion of Minute Men from New Jersey in Addition to Lord Stirling’s Battalion, & one Battalion of Associators from this City to proceed to New York & be under the Command of General Lee, the latter Commanded by Coll Dickinson who very chearfully step’d forth, & both Battalions will immediately March.
Colonell Bull the Bearer of this Takes Charge of Two hundred & fifty Thousand Dollars for the use of your Army; I beg

leave to Recommend him to your Notice—I have the honour to be with the utmost Esteem, Sir Your most Obedt Servt

John Hancock Presidt

